Citation Nr: 1747923	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for carotid artery disease as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a lumbar spine disorder, to include arthritis. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and was subsequently transferred to the Waco, Texas, RO.  The issues on appeal were previously remanded by the Board in September 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sick sinus syndrome (SSS) with an automatic implantable cardioverter defibrillator (AICD), carotid artery disease, hypertension, and erectile dysfunction.  

2.  The Veteran's SSS with AICD, carotid artery disease, hypertension, and erectile dysfunction are not caused or aggravated by the service-connected type II diabetes mellitus disability.

3.  The Veteran has currently diagnosed degenerative arthritis of the lumbar spine.

4.  The Veteran's arthritis of the lumbar spine was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

5.  The Veteran's arthritis of the lumbar spine is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include SSS with AICD, as secondary to the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2.  The criteria for service connection for carotid artery disease as secondary to the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

3.  The criteria for service connection for hypertension as secondary to the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

4.  The criteria for service connection for erectile dysfunction as secondary to the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

5.  The criteria for service connection for a lumbar spine disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the duty to assist, the Board notes that in the October 2017 Appellant's Post-Remand Brief, the Veteran's representative indicated that the November 2015 VA medical opinions did not conform to the Board's September 2014 remand directive.  In this regard, the representative stated that the Board had instructed the AOJ to schedule the Veteran for various examinations conducted by "an appropriate specialist."  Instead, the representative noted that the VA examinations conducted in November 2015 were rendered by an ophthalmologist (i.e., an eye doctor).  

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and those specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  

In this case, the representative has only pointed out that the VA physician has a specialty in ophthalmology and has not pointed to any ways in which that rendered the VA medical opinion unreliable or inaccurate.  Neither the Veteran nor his representative has provided persuasive argument that the November 2015 VA examinations or medical opinions were inaccurate or flawed.  The VA examiner was qualified to provide the negative nexus opinions.  No probative evidence suggests that the VA examiner was not competent to perform the required examination and testing.  There is no reason for deeming the examination to be inadequate.  The VA examination reports reveal that the VA examiner interviewed the Veteran, discussed medical literature, and discussed the Veteran's reported history and treatment.  Further, the medical opinions were thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  In sum, the Veteran has not provided any probative medical opinion to rebut the VA medical opinions against the claim or otherwise diminish its probative weight.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Heart Disorder, Carotid Artery Disease, Hypertension, and Erectile Dysfunction

The Veteran specifically maintains that his heart disorder, carotid artery disease, hypertension, and erectile dysfunction are secondary to his service-connected diabetes disability.  The Veteran does not contend, and the evidence does not otherwise suggest, that these disorders first manifested in service or are otherwise related to service.  See e. g., July 2005 statement from Veteran.  As such, the Board will only address whether the Veteran's disorders are caused or aggravated by the service-connected diabetes disability.

Initially, the Board finds that the Veteran has a currently diagnosed heart disorder (SSS with AICD), carotid artery disease, hypertension, and erectile dysfunction.  See November 2015 VA examination reports (for heart, artery and vein, hypertension, and male reproductive system). 

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran's heart disorder, carotid artery disease, hypertension, and erectile dysfunction are not caused or aggravated by the service-connected diabetes disability.

SSS with AICD

The evidence pertaining to the Veteran's heart disorders includes a November 2015 VA examination report, where the examiner diagnosed the Veteran with SSS with AICD, first diagnosed in 2005.  In an accompanying November 2015 medical opinion, the examiner opined that the Veteran's SSS with AICD was neither caused nor aggravated by the service-connected diabetes disability.  In support of this opinion, the examiner noted that the Veteran did not have a diagnosis of hypertensive heart disease.  Referencing the Mayo Clinic, the examiner noted that SSS may be set off by medications, such as calcium channel blockers or beta blockers used to treat high blood pressure, heart disease or other conditions.  However, in many cases, the sinus node did not work properly because of age-related wear and tear to the heart muscle.  The examiner then indicated that it would be an unreasonable stretch to allocate more than a 50 percent probability for SSS causation as due to hypertension, even if there was a diagnosis for hypertensive heart disease, which there was not in the present case.  As for aggravation, the examiner stated that the Veteran's hypertension was well-controlled on a single medication. Moreover, the SSS was controlled by the
implanted defibrillator/pacemaker and was asymptomatic.  It had not progressed
and no aggravation had been demonstrated, whether due to diabetes, hypertension, or other causes.

Private treatment records from Austin Heart, PLLC, show a confirmed diagnosis and treatment for SSS with AICD; however, these records do not include an opinion as to its etiology.  

Carotid Artery Disease

The evidence pertaining to the Veteran's carotid artery disease includes a November 2015 VA artery and vein examination report, where the examiner confirmed a diagnosis of mild, bilateral, non-obstructive carotid artery stenosis, first diagnosed in 2005.  In an accompanying November 2015 medical opinion, the examiner opined that the Veteran's non-obstructive carotid artery stenosis was neither caused nor aggravated by the service-connected diabetes disability.  In support of this opinion, the examiner stated that the Veteran was diagnosed with mild non-occlusive carotid artery stenosis, left slightly greater than right, in 2005 at the age of 66 years.  This, according to the examiner, represented arteriosclerotic vascular changes consistent with his age.  Moreover, the examiner noted that the Veteran had age-appropriate mild arterial vascular changes which aligned in their degree of severity, course, and progression precisely with the expected severity, course, and progression of such lesions, routinely identified in patients in medical practice.  There was also no progression beyond what was expected with aging, and no aggravation had occurred.

Private treatment records from Austin Heart, PLLC show a confirmed diagnosis and treatment for carotid artery stenosis; however, these records do not include an opinion as to its etiology.  

Hypertension

Regarding hypertension, the pertinent evidence of record includes a November 2015 VA examination report, where the examiner confirmed a diagnosis of hypertension, first diagnosed in 2007.  In an accompanying November 2015 medical opinion, the examiner opined that the Veteran's hypertension was neither caused nor aggravated by the service-connected diabetes disability.  In support of this opinion, the examiner stated that the Veteran's hypertension had continued to be well controlled and there had been no aggravation of the condition.  Moreover, the examiner noted that, among patients with type 2 diabetes, as many as 40 percent were hypertensive at the time of diagnosis and, in approximately one-half of patients, the elevation in blood pressure occurred before the onset of moderately increased albuminuria.  In sum, the examiner indicated that the probability was less than 50 percent that a patient with no diabetic kidney disease (as in this Veteran's case) would develop hypertension, making a cause and effect relationship between diabetes and hypertension unlikely.  Therefore, in the absence of diabetic kidney disease, the examiner opined that it was not reasonable or logical to assign a direct cause for the Veteran's hypertension to his diabetes disability. 

Private treatment records have been reviewed and show a confirmed diagnosis of hypertension; however, these records do not include an opinion as to its etiology.  Moreover, a March 2009 private treatment record from Austin Heart, PLLC, shows that the Veteran was diagnosed with hypertension (essential benign).  The Board notes that essential is defined as "idiopathic, said of a disease."  Dorland's Illustrated Medical Dictionary at 649 (32nd ed. 2012).  Idiopathic is defined as "of unknown cause or spontaneous origin."  Id. at 912.  Essential hypertension is defined as "hypertension occurring without discoverable organic cause."  Id. at 896.  In other words, the diagnosis of essential hypertension does not provide any additional evidence pertaining to the etiology of the Veteran's hypertension. 

Erectile Dysfunction

Regarding erectile dysfunction, the pertinent evidence of record includes a November 2005 VA diabetes examination report.  During the evaluation, the Veteran reported that he first had symptoms of erectile dysfunction in 1987-1988 (when he was first prescribed medication for his hypertension and cholesterol).  Although the examiner confirmed a diagnosis of erectile dysfunction, a specific opinion as to its etiology was not provided. 

Private treatment records have been reviewed and show a confirmed diagnosis of erectile dysfunction; however, these records do not include an opinion as to its etiology.  See private treatment records from Dr. G. E.

The evidence also includes a November 2015 VA examination report.  During the evaluation, the Veteran reported that the onset of his erectile dysfunction began in 1987-1988, after starting on hypertension and cholesterol medication.  This was noted to be prior to his diagnosis of diabetes mellitus.  The examiner noted that the Veteran had been prescribed Lisinopril and Altoprev for his hypertension and hypercholesterolemia.  It was indicated that a rare side effect of Lisinopril was erectile dysfunction.  Hypertension was also noted to be a risk factor for erectile dysfunction.  

In a November 2015 VA medical opinion, it was opined that the Veteran's erectile dysfunction was neither caused nor aggravated by the service-connected diabetes disability.  In support of this opinion, the examiner stated that the etiology of erectile dysfunction was clearly understood to be "multifactorial" and it was seldom possible to elucidate, define, or isolate a single cause.  The probability in an elderly male that erectile dysfunction was specifically etiologically related to diabetes was "conjectural at best."  This was especially true in the Veteran's since because the Veteran had "very tight control of his blood glucose as shown by his serial A1C lab results."  The Veteran also was noted to have several other risk factors in addition to advancing age, to include obesity and benign prostatic hypertrophy.

Analysis

Upon review of all the evidence of record, the Board finds the November 2015 VA medical opinions to be the most probative evidence of record regarding whether the Veteran's heart disorders, carotid artery disease, hypertension, and erectile dysfunction are secondary to the service-connected diabetes disability.  The VA examiner reviewed the evidence of record and provided a rationale in support of the opinions rendered.  

The Board has also considered the Veteran's lay statements purporting to relate his heart disorders, carotid artery disease, hypertension, and erectile dysfunction to his service-connected diabetes disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of these medically complex disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing an anterior cruciate ligament injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Heart disorders, carotid artery disease, hypertension, and erectile dysfunction are medically complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis); see also 38 C.F.R. § 4.104, Diagnostic Code 7101 (setting forth the types of diagnostic findings upon which a diagnosis of hypertension may be predicated). 

For these reasons, the Board finds that the preponderance of the competent and probative evidence of record weighs against the Veteran's claims for service connection for a heart disorder (SSS with AICD), carotid artery disease hypertension, and erectile dysfunction, to include as secondary to his service-connected type II diabetes mellitus.  As such, the Board finds that service connection is not warranted, and the claims must be denied..

Service Connection Analysis for Lumbar Spine Disability

The Veteran contends that his lumbar spine disorder is related to service.  Service treatment records are negative for complaints, diagnoses, or treatment for a back disorder.  In a July 1981 service separation examination report, a clinical evaluation of the Veteran's spine was normal and there were no findings or diagnosis of a back disability.  In a July 1981 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having recurring back pain.
The Board finds that such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011).  For these reasons, the Board finds that the Veteran's arthritis of the lumbar spine was not chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, the Board finds that his statements are outweighed by medical evidence of record.  For example, the medical examinations conducted in connection with his separation from service described the lumbar spine as normal. The Board also notes that the Veteran first sought treatment for a back disorder in 2005, more than 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that lumbar spine arthritis manifested within one year following service. 

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).   Nevertheless, the Veteran filed other claims for service connection, but did not mention a lumbar spine disorder at any time prior to his initial claim in 2005.  For example, in November 1981, less than one year after service separation, the Veteran filed a claim for service connection for various disorders, but did not mention a lumbar spine disability at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a lumbar spine disorder in service and a lack of lumbar spine symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms relating to a lumbar spine disorder were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed lumbar spine disorder is not related to or caused by service.  Private treatment records have been reviewed and show a confirmed diagnosis and treatment for back pain and radicular symptoms; however, these records do not include an opinion as to its etiology.  The Veteran was afforded a VA spine examination in November 2015.  A diagnostic of degenerative arthritis was confirmed.  The examiner indicated that the claims file had been reviewed.  It was then opined that the Veteran's spine disorder was not related to service.  In support of this opinion, the examiner stated that osteoarthritis and spondylosis represented wear and tear in the spine.  On the Veteran's separation physical exam, there was no mention of back pain, osteoarthritis, or spondylosis of the spine, and he was not diagnosed with these disorders until many years after separation.  Furthermore, and although the Veteran currently received treatment for his spine, there was no record of a continuum of medical care for back symptoms from separation in 1981 until initial diagnosis in 2009, 28 years later.  Finally, the condition was noted to be "typically common in men his age."

The Board finds the November 2015 VA medical opinion to be probative as to whether the Veteran's currently diagnosed lumbar spine disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Moreover, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  

The Board has also considered the Veteran's statements regarding his belief that he has a lumbar spine disorder that is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lumbar spine disorders, including arthritis, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., x-rays and/or MRI).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis is shown by x-rays). 

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's lumbar spine disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A . § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disorder as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for carotid artery disease as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for a lumbar spine disorder, to include arthritis, is denied.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


